UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1075


AEREMEYES BEYEN KEBEDE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   July 26, 2011                  Decided:   August 4, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Aeremeyes Beyen Kebede, Petitioner Pro Se.           Paul Thomas
Cygnarowicz,   Trial  Attorney,   Daniel  Eric   Goldman,  Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aeremeyes          Beyen    Kebede,              a     native        and     citizen         of

Ethiopia,      petitions          for     review          an       order      of     the          Board    of

Immigration Appeals (“Board”) dismissing that part of his appeal

from    the    immigration           judge’s            order        finding        him           removable

pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii) (2006), as an alien

convicted      of     an    aggravated          felony              as   defined         in        8 U.S.C.

§ 1101(a)(43)(U) (2006) (defining aggravated felony as including

an attempt to commit an offense described in § 1101(a)(43)).

Kebede stood convicted of two counts of attempted petit larceny

under Va. Code Ann. §§ 18.2-26, 18.2-96 (2009).                                     Under 8 U.S.C.

§ 1101(a)(43)(G), an aggravated felony includes a theft offense

for which the term of imprisonment is at least one year.                                             Kebede

claims that his attempted petit larceny convictions, to which he

was sentenced to the maximum twelve months’ imprisonment, are

not    aggravated      felonies.              The       Attorney         General         has       filed   a

motion to dismiss contending this court is without jurisdiction.

We    agree   with    the        Attorney      General             and   grant      the       motion       to

dismiss.

              Under    8        U.S.C.    §    1252(a)(2)(C)               (2006),         this       court

lacks      jurisdiction,            except              as         provided        in         8      U.S.C.

§ 1252(a)(2)(D),           to    review       the       final       order     of    removal          of    an

alien    convicted         of     certain      enumerated                crimes,         including         an

aggravated felony.                Under § 1252(a)(2)(C), this Court retains

                                                    2
jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping provision,” such as whether Kebede is an

alien and whether he has been convicted of an aggravated felony.

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                             Once

we    confirm    these      two   factual       determinations,        then,    under    8

U.S.C.        § 1252(a)(2)(C),           (D),         we   can         only     consider

“constitutional claims or questions of law.”                      Mbea v. Gonzales,

482 F.3d 276, 278 n.1 (4th Cir. 2007).

              We initially deferred action on the Attorney General’s

motion to dismiss in order to allow Kebede time to file his

informal brief.            Kebede’s sole issue in the informal brief is

whether his misdemeanor attempted petit larceny convictions can

be    classified      as     aggravated     felonies.            We    answer   in     the

affirmative.

              Both    of     Kebede’s     convictions,       although         classified

under state law as misdemeanors, carried maximum twelve month

sentences.       Because Kebede was twice convicted of attempt to

commit a theft offense that had a term of imprisonment of at

least one year, he has two aggravated felony convictions.                              See

Wireko v. Reno, 211 F.3d 833, 835 (4th Cir. 2000) (“Under the

plain language of this definition, there is no requirement that

the    offense    actually        have   been     a    felony,    as    that    term    is

conventionally understood.”); see also United States v. Graham,

169    F.3d     787   (3d      Cir.      1999)    (misdemeanor          petit   larceny

                                            3
conviction was an aggravated felony).                  Kebede’s reliance on In

re Crammond, 23 I. & N. Dec. 9 (BIA), vacated on other grounds,

23 I. & N. Dec. 179 (BIA 2001) is misplaced.                       In that opinion,

the Board stated that its holding only applied to aggravated

felonies under INA § 101(a)(43)(A), 8 U.S.C. § 1101(a)(43)(A),

i.e., “murder, rape, or sexual abuse of a minor.”                      Crammond, 23

I. & N. Dec. at 10.          Accordingly, the holding has no relevance

to Kebede’s attempted petit larceny convictions.

            Because Kebede is removable for having been convicted

of an aggravated felony and he does not raise a constitutional

claim or a question of law, we grant the Attorney General’s

motion to dismiss and dismiss the petition for review for lack

of   jurisdiction.      We    deny   as       moot    Kebede’s     motion    to   stay

removal.    We dispense with oral argument because the facts and

legal    contentions   are    adequately        presented     in     the    materials

before   the   court   and    argument        would    not   aid    the    decisional

process.



                                                              PETITION DISMISSED




                                          4